Title: From John Adams to Jacob Roorda, 16 May 1782
From: Adams, John
To: Roorda, Jacob



The Hague May 16. 1782
Sir

I have just now received the Letter, which you did me the Honour to write me, on the twelfth of this Month, and am much obliged to you, for your Congratulations on an Event, which is So much to the Honour and Interest of the two Republicks, to me an abundant Reward for all the dangerous Voyages, fatiguing Journeys and other disagreeable Circumstances, which I have been obliged to Submit to in pursuit of it.
The Province of Friesland has done itself immortal Honour by being the Second Sovereign State in Europe, which has acknowledged the Independence of the new World.
It would give me much Pleasure, if it were, in my Power to assist at the feast of the Students at Francker: but my Engagements are Such that it will be impossible. I must therefore beg the favour of you to present them my Compliments and make them my Excuses. If my Son were here I would Send him to this Feast, that he might improve those Sentiments and Feelings of Liberty, which a young American may be disposed to have, by conversing with the Youth, and breathing the free Air of Friesland. But he is in Russia.
The young Gentlemen of Friesland, will live to see their new Ally, one of the most flourishing and powerfull States in the World, and to consider the late Event as one of the most important Steps, which their Country, ever took. At that time, which is not very distant, Although, I may not live to see it, they will be pleased to recollect, their Rejoicings upon this occasion: and I flatter myself they will not forget a Man, who has taken some Pains and run Some Risques, to form the first Connections between the two Republicks.

With great Respect &c

